DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 line 1 recites both a robot and a crowd robot, but it appears only one robot it intended to be claimed. 
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  “moving unit”, “manipulation unit” in claims 1, 11, and 20
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8, 11-15, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by High et al. (US 2017/0242427).
Regarding claims 1 and 11, High teaches a robot tracking a user position using a crowd robot, the robot and a method comprising: 
a positioning sensor configured to receive a signal based on a first protocol from a tag device to calculate a position of the tag device (see at least [0079, 0118, 0126, 0157, 0172] which teaches and equivalent tag carried by a user that includes various positioning sensors like GPS, IMU’s, and ultrawideband); 
a Bluetooth module configured to receive a signal based on a second protocol from the tag device (see at least [0048, 0061, 0082]);  
an obstacle sensor configured to sense an obstacle around the robot (see at least [0080]); 
a controller configured to store position information of the tag device cumulatively (see at least [0103]), to generate a moving route corresponding to the stored position information of the tag device ([0079, 0150, etc.]), and to correct the position information of the tag device based on position estimation information of a crowd robot around the tag device sent from the tag device (see at least [0126, 0157, 0162, etc.] for error correction scenarios); and 
a moving unit configured to move along the moving route (via the motorized wheel system of the robot, see at least [0058]).
Regarding claims 2, 12 and 18, High teaches the positioning sensor or the Bluetooth module receives the position estimation information (see at least [0124]), the position estimation information comprises at least one selected from the group of movement information of the tag device, position information of the crowd robot, and intensity information of a signal sent based on the second protocol from the crowd robot (see at least [0079, 0124, 0132]).
Regarding claims 3 and 13, High teaches the controller controls movement of the robot by tracking the movement information of the tag device (see at least [0079] which teaches tracking the user tag device equivalent phone).
Regarding claims 4 and 14, High teaches the controller receives the movement information of the tag device and controls the moving unit to maintain a predetermined distance or less with respect to the tag device (see at least [0079, 0114, 0148]).
Regarding claims 5 and 15, High teaches the controller calculates the position of the tag device using at least one selected from the group of the position information of the crowd robot and the intensity information (see at least [0145] for signal strength location calculation).
Regarding claim 8, High teaches a tag device comprising:
a positioning sensor configured to sense a signal based on a first protocol to a first robot  (see at least [0079, 0118, 0126, 0157, 0172 which teaches and equivalent tag carried by a user that includes various positioning sensors like GPS, IMU’s, and ultrawideband); 
a Bluetooth module configured to receive a signal based on a second protocol from a second robot and to send a signal based on the second protocol to the first robot (see at least [0129, 0133] which teaches multiple robots are in communication with one another using e.g. multiple Bluetooth low energy beacons, see at least [0048, 0061, 0082, 0133, 0205] which teaches Bluetooth communication) ; and 
a tag controller configured to control the positioning sensor or the Bluetooth module such that position information sent from the second robot to the Bluetooth module or intensity information of the signal sent based on the second protocol from the second robot is sent to the first robot (see again at least  [0048, 0061, 0082, 0129, 0133, 0205].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7, 9, 10, 16, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over High et al. (US 2017/0242427).
Regarding claims 6 and 16, High teaches the first protocol is ultra-wideband (UWB) and the positioning sensor comprises a chip sending and receiving UWB signals, the positioning sensor is disposed in plural in the robot, estimating the position of the tag device by reflecting movement information of the tag device (see at least [0110, 0115, 0124, 0157, 0172]). However, High does not appear to explicitly disclose a UWB filter is used. The Examiner contends it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention that the UWB protocol described as an optional positioning system in High would have some type of filtering in order to tune out any undesired frequencies, as is widely well known in the art, in order to prevent or reduce errors in location mapping.  
Regarding claims 7 and 17, High teaches  the second protocol is Bluetooth and the Bluetooth module comprises a chip sending and receiving Bluetooth signals, the Bluetooth module calculates the position information of the tag device with respect to the crowd robot (see at least [0048, 0061, 0102, etc.]). However, High does not appear to explicitly disclose a Bluetooth filter is used. The Examiner contends it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention that the Bluetooth protocol described in High would have some type of filtering in order to tune out any undesired data or prevent undesired connection with unknown devices, as is widely well known in the art, in order to prevent or reduce errors in data processing and increase security. 
Regarding claim 9, High teaches a movement detection sensor configured to sense movement of the tag device (see at least [0049, 0061]) ; and a tag filter configured to filter values sensed by the movement detection sensor, wherein the tag controller controls the positioning sensor or the Bluetooth module to send movement information of the tag device calculated by the tag filter to the first robot (see at least fig. 14 [0048, 0061, 0082, 0129, 0133, 0205]. However, High does not appear to explicitly disclose a “tag filter” is used. As noted above in the rejection to claims 7 and 17, the use of a filter is widely well known and obvious in the art. The Examiner contends it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention that the equivalent tag described as an optional positioning system in High would have some type of filtering in order to tune out any undesired frequencies, as is widely well known in the art, in order to prevent or reduce errors in location mapping.
Regarding claim 10, High teaches a manipulation unit configured to receive a manipulation signal, wherein the tag controller controls transmission of the movement information of the tag device under manipulation of the manipulation unit (via the engagement of the motorized transport unit with the movable item container, see at least [0053, 0056, 0222, etc.]).
Regarding claim 19, High teaches the tag device comprises a movement detection sensor sensing movement of the tag device and a tag (see at least [0049, 0061]); and the step of receiving a signal based on the second protocol comprises receiving, by the Bluetooth module, movement information of the tag device calculated by the tag controller and sent from the tag device (see at least fig. 14 [0048, 0061, 0082, 0129, 0133, 0205]). However, High does not appear to explicitly disclose a “tag filter” is used. As noted above in the rejection to claims 7 and 17, the use of a filter is widely well known and obvious in the art. The Examiner contends it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention that the equivalent tag described as an optional positioning system in High would have some type of filtering in order to tune out any undesired frequencies, as is widely well known in the art, in order to prevent or reduce errors in location mapping.
Regarding claim 20, High teaches the tag device further comprises a manipulation unit receiving a manipulation signal (see at least [0054, 0056, 0064, 0222]); and the step of receiving a signal based on the second protocol comprises receiving, by the Bluetooth module, the movement information of the tag device sent from the tag device in response to manipulation of the manipulation unit of the tag device  (via the engagement of the motorized transport unit with the movable item container, see at least [0053, 0056, 0222, etc.]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached 892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON HOLLOWAY whose telephone number is (571)270-5786. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON HOLLOWAY/ Primary Examiner, Art Unit 3664
JASON R. HOLLOWAY
Primary Examiner
Art Unit 3664